Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in regards to application # 16/738,623 that was filed on 01/09/2020. Claims 1-20 are currently pending and are under examination.

Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 seem to depend from itself (claim 14). The examiner assumes this is typographical error and for the purpose of examination, the examiner considers claim 14 depends from claim 13.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “at least one cam component” in line 6 of claim 1 and claim 13 is not clear since it is not clear if a ‘cam’ is being claimed or any other kind of structure that is a component of the cam claimed. there is no clear indication in the claim a Cam is being claimed that does a certain understood function. Therefore, it is not clear what is being claimed and the claims are considered vague and indefinite.
To overcome the above 35 USC 112 rejection, see the examiner’s commentary at the end of the office action.
Due to their sole dependency from claims 1 and 13, claims 2-10 and 14-18 are rejected under the same rational as the rejection of claims 1 and 13 above.
Claim 19 recites “the rotor, the airframe…” in line 1, ‘the rotor’ in line 2 of claim 20, but ‘a rotor’ and ‘an airframe’ are recited in line 1 of claim 11 as a functional limitation (“… for use with a rotor and an airframe…”) and not positively claimed in Claim 11. It is not clear if the claimed structures are part of the claim or not. Therefore, claim 19 is considered vague and indefinite. Appropriate correction required.
Due to its sole dependency from claims 19 claim 20 is rejected under the same rational as the rejection of claim 19 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Halcom et al. (US 9,315,265).
Regarding Claim 11, Halcom discloses a rotor control system for use with a rotor and an airframe comprising: a rotor shaft  (14U, 14L, Fig. 1-2)rotatable about a rotor axis; 
a rotating swashplate (40, 48, Fig. 3); 
at least one primary pitch control link  (71, Fig. 4)associated with the rotor shaft (14U, 14L); 
at least one secondary pitch control link (80, Fig. 4) coupled to rotating swashplate to control a position of the at least one primary pitch control link (71), wherein the at least one secondary pitch control link (80) includes a scissor control link (85, Fig. 4, Fig. 6) adjustable to control a length of the secondary pitch control link (80).  
Regarding Claim 12, Halcom discloses a rotor control system wherein the scissor control link (85) transmits rotation of the rotor shaft (14U) to the rotating swashplate (60, col. 5, line 40-51).
Regarding Claim 19, Halcom discloses aircraft  (10, Fig. 1) comprising the rotor (16, Fig. 3), the airframe (F, Fig. 1) and the rotor control system of claim 11.  
Regarding Claim 20, Halcom discloses an aircraft comprising a second rotor coaxial with the rotor (18, Fig. 3), wherein the rotor and the second rotor rotate in opposite directions about the rotor axis (col.3, line 1-6), Fig. 3).

Examiner’s commentary: in order to overcome the 35 USC 112 rejections above of claims 1 and 13 regarding the ‘cam component’, the examiner proposes to amend the limitations of claim 1 with the following two (2) options.
Option 1. Amend the limitation of claim 1 with the limitation of claim 2 as follows:
Claim 1. (Proposed claim amendment). An adjustable control link for transferring rotor shaft rotation to a rotating swashplate, the control link comprising: an elongate element rotatable with the rotor shaft, the elongate element having a first end; a structure having an opening and a second end; at least one cam component disposed within the opening and rotatable relative to the structure about a central axis of the opening; a pin configured to couple the elongate element to the at least one cam component, wherein the pin is eccentrically rotatable about the central axis to move the first end of the elongate element relative to the second end of the structure wherein the pin is mounted to the at least one cam component at a position offset from the central axis.  

Claim 2 (Proposed claim amendment). Cancelled.

Option 2: Amend the limitation of claim 1 with the limitation from para. [0055] of the specification as follows:

Claim 1. (Proposed claim amendment). An adjustable control link for transferring rotor shaft rotation to a rotating swashplate, the control link comprising: an elongate element rotatable with the rotor shaft, the elongate element having a first end; a structure having an opening and a second end; at least one cam component disposed within the opening and rotatable relative to the structure about a central axis of the opening; a pin configured to couple the elongate element to the at least one cam component, wherein the pin is eccentrically rotatable about the central axis to move the first end of the elongate element relative to the second end of the structure, wherein the rotation of the cam component will move the elongate element eccentrically relative to the structure.

Conclusion
Schmaling et a. (US 8,142,158) reference is made of record with part of the record but not relied up on for rejection and discloses a wash plate assembly a rotationally stationary swash plate and rotational swash plate which rotates relative to the rotationally stationary swash plate through a bearing system with adjustable control link but individually or in combination with any other prior arts of record lacks to disclose or render obvious a cam component that is offset from the central axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642